Citation Nr: 0029313	
Decision Date: 11/07/00    Archive Date: 11/16/00

DOCKET NO.  99-16 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased evaluation for fungus infection 
of the feet, upper thighs and abdomen, currently evaluated as 
30 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel



INTRODUCTION

The veteran had active military service from June 1968 to May 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Waco, Texas.  The RO denied entitlement to an increased 
evaluation for a fungus infection of the feet, upper thighs, 
and abdomen.

In January 2000 the veteran provided oral testimony before a 
Hearing Officer at the RO, a transcript of which has been 
associated with the claims file.

The case has been forwarded to the Board for appellate 
review.


FINDING OF FACT

Fungus infection of the feet, upper thighs and abdomen is 
generally manifested by objective findings reflective of no 
more than exudation or constant itching and extensive lesions 
or marked disfigurement, but without ulcerations or extensive 
exfoliation or crusting and systemic or nervous 
manifestations, or an exceptionally repugnant condition.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
fungus infection of the feet, upper thighs and abdomen are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991);  38 C.F.R. 
§§ 4.7, 4.20, 4.118, Diagnostic Code 7806 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

According to the pertinent evidence of record, in November 
1971 the veteran was service-connected for fungus type rash 
of the feet and right hand and assigned a 10 percent 
disability evaluation.  That decision was based on service 
medical records that showed a diagnosis of a chronic 
dermatologic disorder of the right hand.  On VA examination, 
the same type of dermatologic disorder was present on the 
veteran's feet and he complained that the rash itched 
continuously and was growing larger in area. 

In June 1976 the RO assigned a 30 percent disability 
evaluation for fungus infection of the feet, upper thighs and 
abdomen based on VA examination that showed lesions on the 
feet, upper posterolateral thigh and lower abdomen and 
associated itching.

A March 1996 VA dermatological examination revealed the 
veteran's feet and lower legs had an erythematous rash.  
There was dryness on the soles of the feet, thickening and 
subungual debris involving the nails of the toes, and ringed 
areas of erythema and scaling extended upward on the ankles.  
There were flaking and satellite lesions.  The diagnoses were 
tinea pedis/corporis and onychomycosis.

Receive din July 1998 was a statement from the veteran's 
supervisor dated the previous April.  He stated he had 
observed that the veteran had a problem with his feet from 
time-to-time.  He also stated that he was required to wear 
safety shoes, but his feet bothered him so much that he had 
difficulty doing so.  He further stated he had noticed that 
sometimes he propped his legs up to take the weight off his 
feet.

In July 1998 the veteran filed a claim for an increased 
evaluation for his service connected dermatologic disability.  

VA examination in September 1998 indicated the veteran's 
history of intermittent treatment for many years.  On 
examination there were eczematous plaques with pruritus and 
fissuring on the soles of the feet and eczematous involvement 
of all toenails.  There were no associated systemic or 
nervous manifestations.  Skin involvement of exposed areas of 
thighs and abdomen was not shown. 

VA examination conducted in October 1999 indicated a history 
of eczema since 1972.  Examination revealed erythemas with 
some induration around both great toes.  Also noted were 
thickened toenails with yellow discoloration.  The diagnoses 
were paronychia and onychomycosis.

At his January 2000 personal hearing the veteran testified 
that his service-connected fungal disability currently 
affected his feet, right thigh, groin area, toenails and 
stomach.  He stated that the condition got worse during the 
summer, and that he had problems with itching and bleeding.  
He further stated that when it reoccurred and itched, he 
scratched, it bled and got infected.  He also stated that it 
had pus.  He stated that he used medication in the form of an 
ointment for his feet.  Hearing Transcript (Tr.), pp. 2, 4.  
He reported that the medicine was soothing, but did not clear 
the fungal infection.  He stated that he soaked his feet 
twice a day.  He further stated that he still had a problem 
with his toenails falling off.  Tr., p. 3.

A February 2000 VA dermatologic examination report shows the 
veteran had onychomycosis affecting his feet.  All 5 toenails 
on the right foot were affected, and 3 out of 5 on the left 
foot were affected.  Onychomycosis was more severe on the 
right great toe than the left.  The examiner noted that the 
onychomycosis was chronic, but not disabling.  The soles of 
the feet and the webs between the toes were free of fungus or 
eczema.  There was no current or recent fungus or eczema on 
the abdomen or right thigh.  Both groin areas were also shown 
to be free of fungus or eczema.  The examiner further noted 
the presence of a large irregular congenital birthmark on the 
right thigh and right leg.  The examiner concluded that the 
veteran had some troublesome flare-ups of his service-
connected skin disability which were temporarily disabling.  
Color photos accompanied the examination.

Criteria

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 ( 2000).  
In determining the disability evaluation, VA must acknowledge 
and consider all regulations that are potentially applicable 
based upon the assertions and issues raised in the record, 
and explain the reasons and bases used to support its 
conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The percentage ratings contained in the rating schedule 
represent, as far as practicable, the average impairment in 
earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations.  For 
application of the rating schedule, accurate and fully 
descriptive medical examinations are required with emphasis 
on the limitation of activity imposed by the disabling 
condition.  It is essential, both in examinations, and in the 
evaluation of disability, that each disabling condition be 
viewed in relation to its history.  38 C.F.R. § 4.1 ( 2000); 
see also 38 C.F.R. § 4.2 ( 2000).

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).

While not all criteria have been shown for an increased 
evaluation, findings sufficiently characteristic to identify 
the disease and the disability therefrom, and coordination of 
rating with impairment of function are expected in all 
instances.  38 C.F.R. § 4.21 (2000).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  


Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2000).

A 30 percent evaluation may be assigned for eczema with 
exudation or itching constant, extensive lesions, or marked 
disfigurement.  A 50 percent evaluation may be assigned for 
eczema with ulceration and extensive exfoliation or crusting, 
and systemic or nervous manifestations, or exceptionally 
repugnant.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2000).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards. 38 C.F.R. § 3.321(b) (1) ( 2000).

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating. Otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7 (2000).


When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When after consideration of all of the evidence and material 
of record in an appropriate case before VA there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 ( 
2000).

Analysis

The Board is satisfied that all relevant facts have been 
adequately developed to their full extent, and that VA has 
met its duty to assist.  Godwin v. Derwinski, 1 Vet. App. 419 
(1991); White v. Derwinski, 1 Vet. App. 519 (1991).

In this case, the RO has rated the veteran's fungus infection 
of the feet, upper thighs and abdomen as 30 percent disabling 
by analogy to eczema under Diagnostic Code 7806.  The current 
30 percent evaluation contemplates the veteran's dermatologic 
disability with exudation or itching constant, extensive 
lesions, or marked disfigurement.  The next, and maximum 
schedular evaluation of 50 percent under this code 
contemplates eczema with ulceration or extensive exfoliation 
or crusting, and systemic or nervous manifestations, or 
exceptionally repugnant.

The medical evidence shows that the veteran's dermatologic 
disability is manifested by some troublesome flare-ups, 
including onychomycosis of the feet, which the examiner in 
February 2000 noted, were temporarily disabling.  Previous 
medical reports revealed similar findings.  The Board notes 
that the veteran's symptomatology is consistent with a 30 
percent disability evaluation under 38 C.F.R. § 4.118 
Diagnostic Code 7806. 

The evidence does not reflect a dermatologic disability 
manifested by ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations, or 
exceptional repugnancy to warrant the maximum evaluation of 
50 percent under 38 C.F.R. § 4.118 Diagnostic Code 7806.  
Rather, in the Board's judgment, the current clinical 
evidence presents a disability picture, which more nearly 
approximates the criteria for the current 30 percent 
evaluation.  38 C.F.R. § 4.7.

Thus, the preponderance of the evidence is negative and 
against the grant of an increased evaluation for fungus 
infection of the feet, upper thighs and abdomen.

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether 
they have been raised by the veteran or his representative, 
as required by Schafrath, supra.  In this case, the Board 
finds no other provision upon which to assign an increased 
evaluation.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against his claim for an 
evaluation in excess of 30 percent for fungus infection of 
the feet, upper thighs and abdomen.  Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).

With respect to the veteran's claim, the Board observes that 
in light of Floyd v. Brown, 9 Vet. App. 88 (1996), the Board 
does not have jurisdiction to assign an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) in the first instance.  The 
Board, however, is still obligated to seek all issues that 
are reasonably raised from a liberal reading of documents or 
testimony of record, and to identify all potential theories 
of entitlement to a benefit under the law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  

The Board notes that the RO provided the veteran with the 
criteria under 38 C.F.R. § 3.321(b)(1) (2000) for assignment 
of an increased evaluation on an extraschedular basis, and 
determined that the veteran's disability picture was not 
unusual or exceptional in nature such as to warrant 
assignment of an extraschedular evaluation. 

In the unusual case where the schedular evaluations are found 
to be inadequate, an extraschedular evaluation may be 
assigned commensurate with impairment in the average earning 
capacity due exclusively to the service-connected disability 
or disabilities.  38 C.F.R. § 3.321(b)(1).  

As to the disability presented in this case, the Board cannot 
conclude that the disability picture is so unusual or 
exceptional, with such related factors as frequent 
hospitalization or marked interference with employment, as to 
preclude the use of the regular rating criteria. 

Therefore, the regular schedular standards as applied to the 
veteran's case adequately compensate him for the demonstrated 
level of impairment produced by his dermatologic disability.  
No evidentiary basis has been presented upon which to 
predicate referral of the veteran's case to the Under 
Secretary for Benefits or the Director of the VA Compensation 
and Pension Service for consideration of extraschedular 
evaluation.


ORDER

Entitlement to an evaluation in excess of 30 percent for 
fungus infection of the feet, upper thighs and abdomen is 
denied.


		
	RONALD R. BOSCH
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 10 -


- 1 -


